DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. Applicant’s arguments, see pages 2-3, filed 2/25/2021, with respect to the rejection(s) of claim(s) 11 and 14-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Connelly in view of Kindley and Lankheet.  In response to applicant's argument that Connolly is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See MPEP 2141.01(a).  In this case, the Connolly reference is reasonably pertinent to the problem faced by the inventor.  Connolly .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11,14,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US Patent 4,356,933) in view of Kindley (U.S. Patent Publication 2003/0024039) and Lankheet (US Patent 5,018,324). The rejection from the previous office action is incorporated herein. Connolly teaches a vinyl (see col. 2, line 36) liner for a container or “pool” which hangs from the outer upper rim edge (see figure 1). The liner includes a plurality of attachment points 18 positioned along an upper outer edge of the liner and configured to attach the liner along a container or “pool” wall rim 14 (see Connolly Figure 3a). However, Connolly fails to disclose a decorative pattern applied with a digital or screen printing process.  Thus, in an analogous art to the claimed invention, Kindley is reasonably pertinent to the problem.  Kindley (see figure 1) teaches a liner 52 for customizing and finishing an interior pool surface. .  
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Kindley and Lankheet as applied to claim 14 above and further in view of  Lyen (U.S. Patent Publication 2004/0061325 A1). Connolly discloses all of limitations of the instant invention as discussed above, but fails to show the use of iridescent and reflective ink and a randomly patterned, or design. Thus, Lyen,  a reference teaching reasonably pertinent to the problem, is known to teach a decorative pattern or design comprising one or more of an iridescent ink and a reflective ink (see abstract and para 009). The pattern is randomly .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LORI L BAKER/Primary Examiner, Art Unit 3754